Citation Nr: 1309594	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-18 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran had active military service from June 1984 to May 2005.  This case originally came before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating in excess of 10 percent for GERD.  The Veteran timely appealed.  The case was remanded by the Board back to the RO in March 2012 for a current VA evaluation of the Veteran's GERD for rating purposes, which was conducted in March 212.  The issue was denied in a May 2012 Supplemental Statement of the Case (SSOC) and then returned to the Board.  The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge sitting at the RO in December 2011, and a copy of the transcript is of record.


FINDING OF FACT

The Veteran's GERD causes considerable impairment of health, as manifested by epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain, but does not result in severe impairment of health, nor is there hematemesis, anemia, melena, or material weight loss due to GERD.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no greater, for GERD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2012).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in August 2006, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased rating.  In compliance with the duty to notify, the Veteran was informed in the August 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the August 2006 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional private evidence was subsequently added to the claims files after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA gastrointestinal evaluations were conducted in December 2009 and March 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA evaluations obtained in this case are adequate, as they include a discussion of the Veteran's relevant gastrointestinal symptomatology.  There is adequate medical evidence of record, which include VA treatment records, to make a determination on the increased rating issue in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination relevant to the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his December 2011 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claim that were lacking to warrant a higher rating.  The VLJ asked questions to ascertain the Veteran's GERD symptomatology.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

A July 2005 rating decision granted service connection for GERD and assigned a 10 percent rating effective June 1, 2005, under Diagnostic Codes 7399-7346.  A claim for an increased rating for GERD was received by VA in May 2006.  The claim for increase was denied by rating decisions in December 2006 and June 2007, and the Veteran timely appealed.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 
A designation of Diagnostic Code 7399 reflects that the disability is a condition not specifically listed in the Rating Schedule, and hyphenation with 7346 indicates that the disability has been rated as analogous to a hiatal hernia.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  

While diseases of the digestive system, particularly within the abdomen, differ in the site of pathology, they produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See also 38 C.F.R. § 4.113 (2012). 

Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.  Section 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

The Veteran's GERD is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346.  Based on the Veteran's predominant symptoms and disability, Diagnostic Code 7346 is the most appropriate code, as well as the code most beneficial to the Veteran.  Diagnostic Code 7346 rates on the basis of symptoms, such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation or, in more severe situations, vomiting, hematemesis, melena, or material weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 10 percent rating is warranted when there are two or more symptoms for the 30 percent evaluation of less severity.  Id.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  The maximum 60 percent rating is warranted when there are for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id. 

According to September 2005 to January 2006 treatment reports from S. P. Amin, D.O., the Veteran had GERD with nocturnal regurgitation and a hiatal hernia.

VA treatment reports from January 2006 reveal complaints of intermittent pain in the neck and shoulder.  

VA treatment reports for March 2006 reveal that the Veteran had shoulder impingement syndrome.  He complained of substernal discomfort and burning several times daily.  His symptoms were not adequately controlled with medication.

The Veteran complained on VA gastrointestinal evaluation in August 2006 of daily reflux and vomiting, as well as problems swallowing a couple of times a week.  He also noted a history of burning pain in the epigastric and substernal areas, controlled by Nexium.  The only effect on his occupation and daily activities was the occasional need to go to the bathroom to vomit at lunch.  The Veteran was 70.25 inches tall and weighed 205 pounds.  GERD was diagnosed.

According to an October 2006 statement from A. Brunson, M.D., the Veteran suffered from severe nocturnal reflux that disrupted his sleep and had not been adequately controlled by acid suppression and anti-reflux measures.  Dr. Brunson noted in September 2007 that the Veteran's symptoms were severe enough to require proton pump inhibitors on a daily basis in order to make his symptoms tolerable.  He still had regurgitation on a daily basis at night.

The Veteran complained on VA gastrointestinal evaluation in December 2009 of progressive heartburn, regurgitation, nausea, vomiting, and dysphagia accompanied by substernal pain.  He was taking three medications for his gastrointestinal disability.  There was no significant weight loss or malnutrition.  He indicated that he had lost one week of work in the previous year due to GERD.  He noted trouble concentrating due to lack of sleep secondary to regurgitation.  The examiner noted a significant effect on his occupation from decreased concentration; there was no more than a mild effect on his daily activities, except for a moderate effect on his ability to play sports.

The Veteran testified at his December 2011 travel board hearing that he has daily regurgitation; burning, which is stopped by Nexium; pain down his arm; vomiting, sometimes with blood; and difficulty swallowing.

February 2012 records from St. Anthony's Hospital reveal that a barium swallow showed a small sliding hiatal hernia with small amounts of reflux.

The Veteran complained on VA gastrointestinal evaluation in March 2012 of heartburn, nausea, vomiting when reclining, and twice weekly dysphagia.  He was taking three medications for his gastrointestinal disability.  He still had trouble concentrating at work from lack of sleep due to his GERD.  He did not have anemia.  Signs and symptoms of GERD were persistent recurrent epigastric distress, dysphagia, heartburn, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance four or more times a year averaging ten days or more per episode, weight loss from 184 to 175 pounds, recurrent nausea four or more times a year, and recurrent vomiting four or more times a year for at least ten days at a time.  The Veteran's GERD impacted on his ability to work by making it difficult for him to concentrate due to lack of sleep.  The examiner concluded that the Veteran's shoulder pain was due to impingement rather than to his GERD and that his weight loss over the previous two years was due to dieting rather than to his GERD.

According to a June 2012 statement from D. G. B., who had roomed with the Veteran for the past ten years, the Veteran had experienced severe problems with regurgitation and vomiting, which had gotten worse over the years.

The results of the March 2012 VA evaluation reveal that the Veteran had substernal arm or shoulder pain due to GERD as well as multiple symptoms of GERD, including dysphagia, heartburn, and regurgitation.  Although the VA examiner subsequently noted that the Veteran's shoulder pain was due to impingement syndrome, the examiner did not discount the prior notation of substernal pain.  Resolving reasonable doubt in the Veteran's favor, as required by 38 U.S.C.A. § 5107(b) (2012), the Board finds that the Veteran's GERD causes substernal pain.  The Veteran's multiple GERD symptomatology is extensive and severe enough to cause considerable impairment of the Veteran's health.  Consequently, the evidence shows persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health.  Accordingly, a 30 percent rating is warranted for the Veteran's GERD under Diagnostic Code 7346. 

However, to merit a 60 percent rating, the vomiting would have to result in severe impairment of health, which is not shown by the record.  There is no evidence of hematemesis, anemia, melena, or material weight loss due to GERD; although there is a notation of weight loss on the March 2012 VA examination, the examiner noted that the weight loss was due to dieting rather than GERD.  Additionally, the evidence does not show severe impairment of health, as the Veteran is working 
full-time and was able to perform the activities of daily living with no more than moderate impairment when examined in December 2009.  For these reasons, the maximum 60 percent rating is not warranted for the Veteran's GERD.

Extra-Schedular Rating

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular ratings are adequate.  Ratings in excess of those assigned are provided for higher levels of severity of GERD and the Veteran does not have those symptoms.  The 30 percent rating provided by the rating schedule does contemplate the Veteran's symptoms of considerable impairment of health with epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's GERD.  The record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his disability.  Thus, no extraschedular referral is required.


ORDER

Entitlement to a rating of 30 percent, but no greater, is granted for GERD, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of `s Affairs


